Mercure, J. P., White, Peters, Spain and Graffeo, JJ.,
concur. Ordered that respondent is found guilty of the professional misconduct set forth in charge I of the petition only insofar as the charge alleged violation of DR 5-104 (A) (22 NYCRR 1200.23 [a]); in charge II; in charge III only insofar as the charge alleged violation of DR 1-102 (A) (5), (8) and DR 9-102 (A) (22 NYCRR 1200.3 [a] [5], [8]; 1200.46 [a]); and in charges IV, V, VII, and VIII; he is found not guilty of charge VI; and it is further ordered that the motions to confirm and disaffirm the Referee report are granted and denied in accordance with said findings of guilt; and it is further ordered that respondent is suspended from practice for a period of two years, effective immediately; and it is further ordered that the suspension ordered herein is stayed upon condition that respondent submit to petitioner semiannual reports from a certified public accountant confirming that he is maintaining his escrow accounts and preserving client funds in accordance with applicable provisions of this Court’s disciplinary rules (22 NYCRR part 1200); and it is further ordered that after expiration of the two-year suspension period, respondent may apply for termination thereof, such application to be served on petitioner and supported by documentation that respondent has taken and passed the Multistate Professional Responsibility Examination within the suspension period.